Cole, J.
Upon the trial, the court gave two instructions to the jury; no objections were made or exceptions taken to them, and none others were asked. No question, therefore, can arise thereon for our review. After the verdict was rendered, the defendant moved to set the -same aside and grant him a new trial, because the verdict was contrary to the evidence and instructions of the court. This motion was overruled, and exceptions thereto duly taken. But the evidence is not certified to ns in the transcript,' and hence we cannot determine whether or not the verdict was contrary to the evidence or instructions.
We find in the papers an agreement, purporting to be signed by the parties, containing a statement of facts upon which they agree that this court may give judgment either for plaintiff or defendant, as the law applicable thereto shall be adjudicated by us. This agreed statement of facts does not purport to be all, or even the substance, of the evidence given to the jury, but simply a statement of facts upon which this court may pronounce judgment. This we cannot do. This court, in a law case, sits as a court for the correction of errors at *221law, and not to decide cases agreed or otherwise, as on original hearing. No error of law is presented for us to determine, and the judgment of the District Court must, therefore, be '
Affirmed.